         CASE 0:19-cv-01820-MJD-BRT Doc. 250 Filed 09/14/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



Insignia Systems, Inc.,                                    Civ. No. 19-1820 (MJD/BRT)

                      Plaintiff,

v.

News Corporation, News America                    ORDER ON JOINT MOTION
Marketing FSI L.L.C., and News America         REGARDING CONTINUED SEALING
Marketing In-Store Services L.L.C.,

                      Defendants.


        This matter is before the Court on the parties’ Joint Motion Regarding Continued

Sealing (Doc. No. 239) in connection with documents filed under temporary seal relating

to Plaintiff’s Motion for Partial Summary Judgment. (Doc. No. 201.)

     IT IS HEREBY ORDERED that:

     1. The joint motion (Doc. No. 239) is Granted.

     2. The Clerk of Court is directed to unseal the following documents 28 days after the
        issuance of this Order unless a timely motion for further consideration is filed
        under Local Rule 5.6(d)(3):

        Document No. 205-3;
        Document No. 214; and
        Document No. 216.

     3. The Clerk of Court is directed keep the following documents under seal:

        Document No. 202;
        Document No. 205;
        Document No. 205-1;
        Document No. 205-2;
        Document No. 205-4;
        Document No. 205-5;
       CASE 0:19-cv-01820-MJD-BRT Doc. 250 Filed 09/14/20 Page 2 of 2




      Document No. 205-6;
      Document No. 205-7;
      Document No. 212;
      Document No. 215;
      Document No. 217;
      Document No. 218;
      Document No. 219;
      Document No. 220;
      Document No. 221;
      Document No. 222; and
      Document No. 223.



Date: September 14, 2020

                              s/ Becky R. Thorson
                              BECKY R. THORSON
                              United States Magistrate Judge




                                       2
